 CERTIFIED GROCERS133CertifiedGrocers of Illinois,IncandHighwayDrivers,Dockmen,Spotters,Rampmen, Meat,Packing House and Allied Products Drivers andHelpers and Miscellaneous Employees Union,Local No 710 a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaCase 13-CA-24181Margo R Newman Esq(Asher Pavalon Gittler & GreenfieldLtd)of Chicago Illinois for the ChargingPartyLawrence M Cohen EsqandRobert S Letchinger Esq(Fox and Grove Chartered)of Chicago Illinois forthe RespondentDECISION17 September 1985DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSDENN'S AND JOHANSENOn 4 April 1985 Administrative Law JudgeMary Ellen R Benard issued the attached decisionThe Respondent filed exceptions and a supportingbrief, the Charging Party filed a brief in oppositionto the Respondent's exceptions, and the GeneralCounsel filed cross exceptions to the judge's deci-sion,a memorandumin support of his cross excep-tions,and an answering brief The Respondent fileda memorandumin opposition to the General Counsel's cross exceptions to the decision of the judge 1The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings, andconclusions2 and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, Certified Grocers of Illinois, Inc, Chicago, Illinois, its officers, agents, successors, and assigns, shalltake the action set forth in the Order asmodifiedSubstitute the following for paragraph 1(b)"(b) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the ActiOn 26 August 1985 the Respondent in Case 13-CA-24181 and theEmployer in Case 13-RC-16433 made a motion to consolidate these twoproceedingsOn 4 September 1985 the Union filed an opposition to themotionThe GeneralCounsel fileda response stating that the GeneralCounsel does not oppose the motion The Board denies the motion toconsolidate2Unlike the judgeMember Dennisfordsitunnecessaryto rely onBrigadier IndustriesCorp271 NLRB 656 (1984)Thomas Nixon Esq and Melvyn B Basan EsqChicagoIllinois for the General CounselSTATEMENT OF THE CASEMARY ELLENR BENARDAdministrative Law JudgeThe original charge in Case 13-CA-24181 was filed onApril 26 1984 by Highway Drivers Dockmen SpottersRampmenMeat Packing House and Allied ProductsDrivers and Helpers andMiscellaneousEmployeesUnionLocalNo 710 affiliated with InternationalBrotherhood of Teamsters ChauffeursWarehousemenand Helpers of America (the Union) against CertifiedGrocers of Illinois Inc (Respondent) On June 4 1984the complaintwas issuedand as amended it alleges insubstance that the Respondent violated Section8(a)(1)of the National Labor Relations Act by threatening employees with disciplinary action if they disclosed employeesnamesand addresses to the Union or if they disclosed employees rates of pay to any person not employed by the Respondent The Respondent filed ananswer in which it denied the commission of any unfairlabor practicesA hearing was held before me on August 3 1984 inChicago IllinoisFollowing the hearing the GeneralCounsel the Charging Party and the Respondent filedbriefs,which have been considered iOn the entire record in this case and from my observation of the witnesses and their demeanor I make the followingFINDINGSAND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent is a corporation with its principaloffice and place of business in Chicago Illinois where itis engaged in the wholesale sale and distribution of grocery products During the 12 month period preceding issuance of the complaint a representative period the Respondent in the course and conduct of its business operationspurchased and received at its Chicago facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly from points outside the State of IllinoisThe answer admits and I find that the Respondent is anemployer engaged in commerce within the meaning ofthe Act, and I further find that it will effectuate the putposes of the Act to assert jurisdiction hereinIITHE LABOR ORGANIZATION INVOLVEDThe Union isa labor organizationwithinthe meaningof the Act1The Respondent also filed two letters to me with copies tothe otherpartiesadvisingme of certain recent Board decisions which the Respondent deemed pertinent and a Motion to Reject Exhibits Attached toUnion s briefto the AdministrativeLaw JudgeThu motionis discussedbelow276 NLRB No 19 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Respondent is a cooperative grocery purchasingorganization whose members are retail stores The Respondent also operates a bakery and a fluid dairy andmanufactures ice cream and some cultured dairy productsThree of the Respondents facilities are involved inthisproceeding its administrative office on CentralAvenue in Chicago known as the Central facility itswarehouse in Hodgkins Illinois, called the Hodgkins location and a facility known as the Bakery which is located a block from the Hodgkins warehouse The Respondent has approximately 1200 to 1400 employees allexcept the 100 to 200 clerical employees are unionized,and the Respondent recognizes several different labor organizations as bargaining representatives of employees invarious unitsSometime in early 19842 the Union began an organizmg campaign among the Respondents clerical employeesThe Union advised the Respondent of the organzational efforts by a letter dated February 22 in which italso advised that employee Starr Rokosik was chairingthe organizing committee On March 28 the Union fileda petition in Case 13-RC-16433 3 seeking a Board-conducted electionA hearing was held in that case and inthe course of that hearing the parties agreed that the appropriate bargaining unit would include clerical employees from both the Hodgkins and the Central Avenue facilitiesand would also include the four clerical employees who worked at the Bakery 4B The Alleged Threats1The threats to discipline employees for revealingemployee names and addressesOn some unspecified dates but apparently in February the Union mailed campaign literature to the employees at their homes Keith Alessi the Respondents secretary treasurer testified that, about the end of Februaryemployee Laurie Buekema came to see him in his officeand told him that she was upset because she had received mail from the Union at her home address Sheasked how the Union had received that informationBuekema further said that she had recently moved anddid not want her new address publicized and that shehad provided the new address to the Respondent but tono one else Alessi further testified that Buekema explained her reasons for not wanting her address disclosedand that he apologized to her for what he considered tobe an infringement of her privacy According to Alessihe then asked the Respondents personnel director tofindwhere Buekema s new address was recorded the1All dates are 1984 unless otherwise indicated8Although the petition was not introduced into evidence the Respondent attached a copy of it to its brief No party objected to thisaction and in any event the petitionis a public document and it is appro-priate for me to take official notice of it as background to the instantcase* The petition describes the bargaining unit requested as comprising allregular full time and part time hourly paid clerical employees at the Respondent a three facilitiespersonnel director later advised him that the address wasin a card file maintained in the personnel office to whichonly top management and four personnel office employees had access The card file was apparently the onlyplace where this address for Buekema was listed S however it is undisputed that there was no further investigation about how the Union had received the addressAlessi further credibly testified that he was asked byMichelle Blair a secretary how the Union had receivedher address and that at least one supervisor told him ofreceiving similar inquiries from employeesaThe meetings of management and employeesThe parties stipulated that at the beginning of Marchthe Respondent held four meetings two at the CentralAvenue facility on Tuesday March 6 and two at Hodgkms on Thursday March 8 It is undisputed that allhourly paid clerical employees were required to attendone of thesesessionsIt is also undisputed that at all ofthe meetings Wendell Smith the Respondents presidentspoke to the employees followed by several other members of management including AlessiStarr Rokosik chair of the organizing committee andan accounts payable clerk at the Central Avenue facilitycredibly testified6 that she attended the firstmeeting atthat facility that about 100 employees were there andthat Smith opened the meeting by discussing variouschanges he would like to see in the Respondents operations that Alessi then talked about the financial side ofthe business and that Ed Poore the Respondents vicepresident in charge of distribution and warehousingspoke about changes in the warehouse operation At thatpoint Smith again took the podium' and told the employees that as they knew the Union was conducting anorganizing campaign Smith asked the employees not tosign authorization cards but told them that if they hadany questions they could ask themIt is undisputed that Buekema then raised her handand said that she would like to know how the Union hadobtained hernameand address According to RokosikAlessi replied that management did not know, that employee names and addresses were confidential informstion and that there is only one of several places [suchinformation] could have come fromandwhen we findout disciplinary action will be takenEmployee Joyce Grennan a payroll clerk and co-chairof the Union s organizing committee, credibly testified8that she attended the second meeting held a8i the CentralAvenue facility and that that meeting followed the sameformat as the earlier meeting to which Rokosik testifiedAfter Smith spoke the second time according to Grennan he asked if there were any questions There were noAlessi impressed me as being candid on this point and I thereforecredit his account of this conversation with Buekema and his subsequentactionsNeither Buekema nor the personnel director testifiedRokostk appeared to be candid and to exhibit good recollection ofthe events at issue I therefore credit her7Alessi testified that,after Poore spoke Hank Greenberg the seniorvice president for merchandising made some comments Rokosik testifiedthat she did not recall whether or not Greenberg spokeAs did Rokosik, Grennan appeared to testify forthrightly and to exhabit good recollection I therefore credit her CERTIFIED GROCERS135questions from employees and at that point -Alessistepped forward and said that at the first meeting'an em-ployee had indicated her concern about her name andaddress being given out. Alessi said that he thought thisinformation was confidential, that it had, come from thethat, because it was confidential information, if he foundwho had been responsible for its disclosure, disciplinaryaction would be taken.-Alessi testified, and it is undisputed, that at the Hodg-kins meetings he told the employees in attendance that aquestion had been asked at an earlier meeting about howthe Union had obtained employee names and addresses,and if he learned that, in fact, an employee had giventhat information to the Union and he found out who thatemployee was, that person would be disciplined.There is some dispute about whether management reg-ularly scheduled meetings with, the unrepresented em-ployees.Alessi testified that the Respondent held meet-ings semiannually to advise employees of current matterswithin the Company, that the lastsuch meetinghad beenin October or November 1983, and that the, March meet-ings were held in accordance with this practice. Rokosiktestified on directexaminationthat, although she had at-tendedmeetings about profit sharing before, she hadnever attended a meeting similar to that-held in March.However, on cross-examination Rokosik recalled that shehad attendeda meeting'inNovember 1983 where Alessiand Smith spoke and where the nature of the Companywas discussed as well as 'the reasons some employeescould not receivewage raises.9Grennan testified thatsheto a meetinginOctober 1983 but that thatmeeting was held in a small room next to Alessi's office,while the March meeting was held in the cafeteria, andthat all the heads of the major departments were at theMarch .meeting, while not all the department heads at-tended the October, meeting. Grennan further testifiedthat the Respondent holds profit-sharing meetings onceeach year, but employees are not required to go to them.I credit Rokosik and Grennan and therefore find thatthe Respondent did not have a practice prior to October1983 of requiring unrepresented employees to attendsemiannual meetingsabout the state of the Company.b. Alessi's comment in FebruaryGrennan credibly testified that some time in late Feb-ruary, after the Union had sent its- letter announcing theorganizing campaign, -- she sawAlessiwalk past heroffice, looking veryupset.She overheard Alessi say that"confidential information was, leaked and if I find theperson responsible - for it they will be reprimanded."Grennan testified that she looked up because Alessi wasspeaking loudly, and that Alessi looked directly at herand then walked into the personnel department. It is un-disputed that neither Grennan nor any other employeehas been accused of providing confidential information9Although Rokosik's testimonyon cross-examination thus conflictssomewhat with her testimony on direct,she explained that she initiallyforgot aboutattending the ' 1983 meeting, and I credit that explanation. Itherefore do not findthat this inconsistency reflects adversely on heroverall credibility.to the Union and that no employee had been disciplinedfor such conduct.2.wage ratesAs noted above, a petition was filed in Case 13-RC-16433 and a hearing was conducted in that proceeding.On April 20, during Alessi's testimony at that hearing,there was, a discussion between Edwin Benn, counsel fortheUnion, and Lawrence Cohen, counsel for the Re-spondent' In the presence of Rokosik and Grennan,Cohen stated that employee wage rates were confidentialinformation, under company policy, and went on' to saythat:Iwant to make that very clear, if that informationwas revealed, it would be cause for discharge of theemployee involved. We don't reveal to any outsidesource whatsoever what the pay rates of the em-ployees are at Certified and I am not going topermit that to come in at this hearing.. . .Subsequently, there was' the following exchange betweenCohen and Alessi:Q. Mr. Alessi, is it company policy that informa-tion with respect to pay rates is confidential?A. Yes.Q. Is my statement [correct] that an individualwho reveals to an outside person the pay rates ofemployees of the company, is subject to disciplinary.action?A. That is correct.C. The Confidentiality of EmployeeWage Rates,Names,,and AddressesIt is undisputed that the Respondent does not have anywritten policyapplicable to hourly employees whichstates. that employee names,addresses,or wage rates areto be considered confidential information,' °and Alessicredibly testified.that he did not recall ever orally an-nouncing.such a policy prior to the March meetings. Ro-kosik and Grennan both credibly testified that they hadnot been aware before the March meeting that employ-ees'names,addresses,orwage rates were consideredconfidential and that they had never been so advised byany member of management nor had they been told thatemployeeswould bedisciplined for disclosing such infor-mation.Rokosik further credibly testified that,she hadcalled the personnel office in`January 1982 to ask for theaddress of an employee who had suffered a broken wristin order to send her flowers and that she made a similarrequest in December 1983, and that both times she wasgiven the addresses without question.10There is a document entitled"Conflict of Interest Policy" whichsalaried employees are required to read and sign annually and whichstates that it is a conflict of interest "for an employee to use or revealoutside the Company(without proper authorization)confidential informa-tion concerning the Company" However, it is undisputed that the docu-ment was not distributed to hourly employees. 136DECISIONSOF NATIONAL LABORRELATIONS BOARDGrennan also testified that as a payroll clerk she hasaccess to wage information and is sometimes asked forinformation about specific employees who are subject towage assignments who have applied for loans or whoare claiming compensation for time lost from work dueto an injury According to Grennan usually she receivesa form signed by the employee from the person seekingthe information but some of the forms do not includethe employees signature in either event she completesthe form and sends it back to the requesting party SimilarlyJudy Dydo a personnel clerk credibly testifiedthat she has access to employees personnel records including their wages and home addresses and that priortoMarch she had never been told that such informationwas confidential or that she could be disciplined for disclosing itDydo also credibly testified that in the courseof her work she answers requests made by departmentstores and other consumer lenders for verification of employment However according to Dydo she has been instructed not to answer such requests when made by telephone unless she has been previously given permissionby the employee about whom the request was madeLike Grennan Dydo testified that the forms she receiveddid not always include an employees signature but thatshe completes and returns them nonetheless Dydo alsotestified that the area where she works is locked as arethe files where the information is maintained and that itwas her understanding that she would not be authorizedto provide information about employees en masse tosomeone who called or wrote and asked for it withoutexplanationAlessi testified that employee names and addresses aremaintained in the Respondents personnel payroll andcomputer departments that only employees who need toknow such information in order to perform their jobshave access to them and that this policy had been ineffect throughout his tenure with the Respondent andwas standard business practiceAlessi further testifiedthat except for persons or entities authorized by an employee to ha% a such information the only persons outside the Company who would be entitled to it would beauditors those holding a court order or someone whoneeded the information because of workmen s compensation or similar proceedings and that he would not distmguish between a rule prohibiting employees from disclosing company documents and one prohibiting employeesfrom giving out information learned from company documents inthe course of their employmentIt is undisputed that the Respondent has not accusedany specific individual of providing the employeesnames and addresses to the Union and that no employeehas been disciplined for such disclosure It is also undisputed that the Respondent sent a mailing about the unioncampaign to the employees at their homesD Analysis and Conclusions1The partiescontentionsThe General Counsel contends that any lawfulreasonsthe Respondent may have had for its threats to disciplineany employee found to have disclosed employee namesand addresses or wage rates were pretextual and that thethreats were made in response to and in order to discourage the employees union activity In support of thesecontentions the General Counsel relies on inter alia theevidence that (1) there was no rule that such informationwas confidential pnor to the Union s organizing campaign and (2) such information was disclosed to thirdparties other than the Union and thus any rule respectmg confidentialitywas disparately enforcedWith respect to the threat to discipline employees for revealingother employees addresses the General Counsel additionally relies on the timing of the threatswhich wassoon after the Respondent received the Union s letter announcmg the campaign and on the undisputed evidencethat even after Alessi learned where Buekema s addresswas kept and that only four employees had access to thatcard filehemade no further investigation into thematter that the Respondent did not announce to the employees with access to personnel records its policy thatsuch records were confidential but instead made an issueof the matter at meetings attended by employees towhom such information was not available and thatAlessi made the threat although he had apparently previously decided not to further investigate the question ofwho had given Buekema s address to the Union Finallythe General Counsel asserts that the Respondents rule iseither unlawfully overly broad because a disclosure ofthe information at issue would have been protected concerted activity or unlawfully vague because the threatcould be construed as one to discipline what could beprotected concerted activityThe General Counsel additionally contends that thethreat to discipline employees who disclose wage mformation was disparately enforced for although the threatwas to discipline employees who revealed pay rates toany outside person it clearly applied to disclosures tothe Union since both Grennan and Dydo testified thatthey had sometimes given such information without explicit authorization from an employeeThe Union adopted the legal arguments and analysisarticulated by the General Counsel and furtherassertsthat in the representation proceeding the Board orderedthe Respondent to produce the wage information the Respondent had asserted to be confidential and thus theRespondents claims of confidentiality have already beenrejected by the Board The Union further attached to itsbrief the Respondents request to the Board for specialpermission to appeal the hearing officer s and the RegionalDirectors rulings denying portions of the Respondent s petition to revoke the subpoena calling forproduction of the wage information the subpoena theportions of the transcript containing the hearing officer sruling the Regional Directors ruling the Boards telegraphic ruling denying the appeal in pertinent part andthe information consequently submitted by the Respondent along with its cover letter The Union also asked thatI take official notice of the Boards order requiring theproduction of the wage informationAs noted above the Respondent filed a motion toreject the exhibits attached to the Union s brief The Respondent asserts inter alma that these documents are itrelevant to the issues before me and should not be admit CERTIFIED GROCERSted into evidence, pointing out that an administrativeagency's requirement that a party to one of its proceed-ings produce certain information at that proceeding hasnothing, to do with whether that party. considers the in-formation confidential for its own purposes, and that theinformation the Respondent was ordered to produce in-volved the wage ranges of certain job classifications, notemployee names,addresses,or specific wage rates.With respect to the merits, the Respondent contends,in essence,that. it has a longstanding policy that employ-ee addresses and wage rates are confidential informationwhich may be disclosed only to third parties pursuant.toa written request regarding an employee's loan applica-tion or credit reference, that there are legitimate and sub-stantial business justifications for its prohibition of disclo-sure of confidential information and that its enforcementof that prohibition is therefore not unlawfuleven if it in-trudes upon protected activities, that Alessi's commentsat issue were lawful statements of the Respondent'spolicy, that nothing precluded employees from discuss-ing wages or addresses among themselves or acquiringsuch information from nonconfidential sources, and thatthere is no evidence that the nondisclosure policy, wasestablished or maintained in order to inhibit protected ac-tivity.With respect to this latter contention, the Re-spondent asserts that the only reason the policy was dis-cussed in the context of the organizational campaign wasthat the issue arose when the Union obtained the. em-ployees' addresses.2.The Respondent's motion to reject exhibitsF agreeagree with the Respondent that the documents at-tached to the Union's brief are not relevant to the issuesin this case, for a Federal agency's requirement in thecourse of-one of its proceedings that one party -discloseinformation to another does'notwarrant an inferencethat in another context that same information should notbe, considered confidential. I therefore have not consid-ered the documents attached to the Union's brief inmaking my findings below.3.The meritsThere is no question' "'that an employer may prohibitemployees from disclosing information which they ac-quirefrom the employer's private or confidentialrecords. It is also clear that lists of employee names andaddresses and wage rates are among the types of infor-mation that an employer may properly maintain as confi-dential records.' 1Ido not agree with the General Counsel and theUnion that the record establishes that the Respondentpromulgated its rules regarding the confidentiality ofwage rates and employee addresses in response to and inorder to inhibit the Union's organizing campaign.Signifi-.cantly, although the record establishes that in the pastemployee addresses had been disclosed to other employ-ees or to third parties and employee wage rates had beendisclosed to third parties without the specific authoriza-11RidgelyMfgCo, 207NLRB 193(1973),International BusinessMa-chinesCorp.,265 NLRB 638 (1982)137tion of the employee at issue,as far as this record,shows,all.thesedisclosures were made in circumstances where itreasonably could be presumed that the'employee wouldhave no objection or in response to some official require-ment.Thus, Rokosik asked for the addresses of employ-ees in'order to send flowers or make a similar gestureand, although Grennan and Dydo sometimes gave out in-formation about employees on forms which did .not in-clude a specific authorization by, the employee, it appearsthat those forms were submitted to. the Respondent be-cause,the employee was subject to a wage assignment orhad applied.for credit or was receiving, ,a service fromthe requesting firm or individual.Finally,as the Respondent pointed'out , in the letterssent to me after the briefs were filed, the Board has re-cently issued two decisions bearing on the issues here.Roadway Express,271 NLRB 1238 (1984), involved thedischarge of an employee for disclosing to a union billsof lading which were the employer'sprivate businessrecords; there was no rule published to employees whichprohibited dissemination of the information involved.The Board found the-discharge lawful, emphasizing thatthe employee went'beyond the normal scope^of his em-ployment in taking and copying the bills of lading with-out the employer's authorization or approval and thatsuch conduct is. not protected by the Act. The Board'further, stated that:The presence or absence of a -specific company ruleisa-factor in deciding whether' an employee's con-,duct is protected by the Act, but it is not the con-trolling factor.Furthermore,the absence of a writ-ten rule is of little, significance here, where the doc-uments taken were clearly the Respondent's privatebusiness records and were taken from files to which[the employee]had no proper access.In such cir-cumstances,an employer,regardless of whether ithas a written rule,has a right to expect its employ-ees not to, go into its files and to take its businessrecords for whatever purposes they wish,and it isnot unreasonable for an employer to consider suchconduct-as justifying discipline.12In the' second' case,Brigadier IndustriesCorp., 271NLRB 656 (1984),the Board held that "[w]hen an em-ployer adoptsa'"rule during,a union campaign,itdoes notautomatically follow that the rule is invalid.If the em-ployer has acted forlegitimate business reasons-ratherthan for union reasons-its promulgation of a rule cannotbe deemed unlawful.13 In the instant case, although thetiming of the announcements of the rule is somewhat sus-picious,it is undisputed that the discussion of the matterat the first meeting in March was'prompted by 'Bueke-ma's question.There is no evidence contrary to Alessi'scredible testimony that'he was advised that several em-ployees were curious about how the Union had receivedtheir addresses and that Buekema had told him beforethatmeeting that she was disturbed at.receiving litera-ture from the Union at her new address. Further, it ap-12 271 NLRB 1238, 1239.,13 271 NLRB 656, 657 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDpears that the Respondent had never before been facedwith the problem of an outside organization receiving alist of addresses of a large group of employeesIn these circumstances I conclude that a finding thatthe Respondent announced its rules regarding disclosureof employee addresses and wage rates in order to inhibitthe union activity is not warranted However this conclusion does not dispose of all issues in this case Employee names and addresses and information about wagerates are important tools in organizing campaigns and although an employee would not be protected when obtaining such records surreptitiously it is well establishedthat an employer may not deny employees the right touse information which is openly available 14 This distinction is obviously significant however the Respondent sthreats to discipline employees who disclosed names andaddresses or wage rates included no qualification to mdicate to employees that they were prohibited only fromgiving out information from company files, as opposed toinformation they had of their own knowledge Indeedthe blanket nature of the threats and the fact that AlessI s threats at the employee meetings as to disclosure ofnames and addresses were made to all the clerical employees including those who would not have access inthe normal course of their work to the informationwould have reasonably led the employees to believe thatanydisclosure of names addresses and/or wage rates,regardless of how they became aware of the informationcould lead to discipline The cases cited above establishthat sucha pronouncementisunlawfully overly broadfor it clearly prohibits protectedaswell asunprotectedactivity I so find and I therefore conclude that, by anpouncing overly broad rules regarding disclosure of employee names addresses, or wage rates and by threatening employees with discipline for violation of such rulesthe Respondent violated Section 8(a)(1) of the ActOn the basis of the above findings of fact and theentire record in this case I make the followingCONCLUSIONS OF LAW1Certified Grocers of Illinois Inc is an employer engaged in commerce within the meaning of Section 2(2)(6) and (7) of the Act2Highway Drivers Dockmen SpottersRampmenMeat Packing House and Allied Products Drivers andHelpers and Miscellaneous Employees Union Local No710 affiliated with International Brotherhood of TeamstersChauffeurs,Warehousemen and Helpers of AmerIca is a labor organization within the meaning of Section2(5) of the Act3By announcing overly broad rules regarding disclosure of employees names addresses or wage rates andby threatening employees with discipline for violation of" RidgelyMfg CosupraInternationalBusinessMachines Corpsupra.such rules the Respondent has violated Section 8(a)(1)of the Act4 A preponderance of the credible evidence does notestablish that the Respondent has otherwise violated theActTHE REMEDYHaving found that the Respondent has engaged in certam unfair labor practices I shall recommend that it beordered to cease and desist therefrori and to take certainaffirmative actions designed to effectuate the purposes ofthe ActOn the foregoing findings of fact conclusions of lawand the entire record I Issue the following recommended15ORDERThe Respondent Certified Grocers ofIllinoisIncChicago Illinois its officers agents successors and assigns shall1Cease and desist from(a)Announcing or maintaining overly broad rules regardmg disclosure of employees names addresses orwage rates and/or threatening employees with disciplinefor violation of such rules(b) In any like or related manner restraining or coercmg employees in the exercise of rights guaranteed themby Section 7 of the Act2 Take the following affirmative action designed to offectuate the policies of the Act(a)Post at its Central Avenue and Hodgkins facilitiesand the plant known as the Bakery copies of the attached noticemarkedAppendix 16 Copies of thenotice onforms provided by theRegionalDirector forRegion 13 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint allegations not specifically found be and they are dismissed15 Ifno exceptionsare filed asprovided by Sec 102 46of the Board sRules and Regulations,the findings,conclusions,and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard andallobjections to themshall be deemedwaived for all purposes,1s If this Order is enforced by a Judgment of a United States Court ofAppeals,the words in the noticereadingPosted by Order of the National LaborRelations Board shall read PostedPursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board CERTIFIED GROCERS139APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOTannounce or maintainoverly broadrules regarding disclosure of employees names addresses or wage rates andWE WILL NOTthreaten employees with discipline forviolation of such rulesWE WILL NOTin any like or related manner interferewith restrain or coerce our employees in the exercise ofthe rights guaranteed them by Section 7of the ActCERTIFIED GROCERS OF ILLINOIS INC